Reasons for Allowance

The closest prior art to the subject matter of independent claim 1 is the Pilarski publication wherein it discloses a vehicle control device (see Fig. 1, Abstract, and ¶0014 - ¶0019, autonomous vehicle 10 and control system 100), comprising:
a processor (see Fig. 5, and ¶0097, processors 504); and
a memory that stores instructions that, when executed by the processor,
facilitates performance of operations (see Fig. 5, and ¶0097, memory resources 506), comprising:
recognizing one or more other vehicles present in the vicinity of a subject vehicle.  (See Figs. 1 - 2, and ¶0050 - ¶0054, "arrival, the control system 100 may watch for indications that the late arriving vehicle is likely to forego right of way rules and enter into the intersection as the first vehicle... the sensor processing component 210 can perform image recognition and/or analysis in order to (i) detect objects which are moving or can move and which are in the field of view of the sensors for the autonomous vehicle 10, and (ii) determine contextual object information 213 for the detected object, as determined by object context component 216." See also ¶0061.)

Then Adachi and Nishi’s publications are introduced to combine with Pilarski’s autonomous vehicle utilizing an environment recognition and control response system to cure Pilarski’s deficiency with teaching, or suggesting wherein it recognizes that a road on which the subject vehicle is running is a road having no center line;
estimates a state of a driver of an oncoming vehicle facing the subject vehicle among the one or more other vehicles;
determines whether the oncoming vehicle is a vehicle executing manual driving; and
decelerates the subject vehicle to a speed equal to or less than a predetermined speed based on the state of the driver of the oncoming vehicle in a case in which the oncoming vehicle is determined to be the vehicle executing manual driving, and the road on which the subject vehicle is running is the road having no center line; and
maintains a state in which the subject vehicle is decelerating to the speed equal to or less than the predetermined speed at a place at which a width of the road is greater than at least a sum of a first vehicle width of the subject vehicle and a second vehicle width of the oncoming vehicle.

Adachi’s work presents an autonomous vehicle control system wherein it recognizes traffic sign content and marks around and / or in the vehicle’s immediate environment, where the traffic sign content and marks communicate traffic regulations and information.  A vehicle control unit that controls a traveling state of the vehicle according to the content of the indication of the indication object recognized by the indication recognition unit.
Adachi further teaches an AV control system that recognizes that a road on which the subject vehicle is running is a road having no center line (see ¶0009 - ¶0012, "traveling state of the vehicle is automatically controlled in accordance with the marking road markings drawn on the road. Includes traffic markings."  Emphasis added.  Adachi teaches a system which recognizes a road that has no instruction marking drawn on the road).
Additionally, Adachi  teaches estimating a state of a driver of an oncoming vehicle facing the subject vehicle among the one or more other vehicles (see Embodiment 9, Fig. 11, ¶0009 - ¶0012, See in particular ¶0163, Adachi teaches a system which recognizes a road that has no instruction marking drawn on the road, and further teaches a "subject vehicle" which automatically drives and recognizes where the road has no “center line” where when the opposing / or oncoming vehicle driver’s hands’ movements are recognized by the subject vehicle, the subject vehicle decelerates accordingly based on that recognition); and maintaining a state in which the subject vehicle is decelerating to the speed equal to or less than the predetermined speed at a place at which a width of the road is greater than at least a sum of a first vehicle width of the subject vehicle and a second vehicle width of the oncoming vehicle.  (See ¶0154 - ¶0167, subject vehicle is controlled to decelerate due to varying widths encompassing that of the subject vehicle and the oncoming vehicle.)

Nishi’s work presents an autonomous vehicle control system wherein it detects whether a vehicle is performing in a manual driving state by communicating with vehicles nearby, and if it is positively determined that the manual driving vehicle exists, 
Nishi further teaches determining whether the oncoming vehicle is a vehicle executing manual driving (see Abstract, and ¶0016 - ¶0029, In particular ¶0022, teaches a vehicle control system that determines whether another vehicle near a "subject vehicle" which automatically drives is a manually driven vehicle and automatically driving in a manner in which the manually driven vehicle is considered when it is determined that the other vehicle is the manually driven vehicle); and decelerating the subject vehicle to a speed equal to or less than a predetermined speed based on the state of the driver of the oncoming vehicle in a case in which the oncoming vehicle is determined to be the vehicle executing manual driving, and the road on which the subject vehicle is running is the road having no center line.  (See ¶0029 - ¶0039, In particular see ¶0036 - ¶0038, especially "many vehicles are running in platoon... after... it is determined whether or not the vehicle (side vehicle) traveling on the side of the own vehicle is a manually driven vehicle (S218)... the vehicle travels... the blind spot range... when the own vehicle is traveling at the position of the broken line, it falls into the blind spot range of the vehicle A during manual driving.  Therefore, the vehicle is decelerated to the position indicated by the solid line so as not to enter the blind spot range of the vehicle A."
However, the prior art does not teach, or suggest every element of independent claims 1 and 4 - 5. As such, a person skilled in the art would not modify Pilarski in view of Adachi and further in view of Nishi, or any other combination thereof, to provide the method wherein the operations further comprise: 
communicating with the other vehicles,
wherein the communicating comprises: 
communicating with the oncoming vehicle in a case in which the subject vehicle passes the oncoming vehicle without change on the road having no center line,
determining whether or not the oncoming vehicle is the vehicle executing manual driving based on at least a result of a communication with the oncoming vehicle, and
determining that the oncoming vehicle is the vehicle executing manual driving in a case that the subject vehicle in a case in which the communication is not established between the subject vehicle and the oncoming vehicle,
wherein the vehicle control device further comprise a radar device and a finder,
wherein the operations further comprise: determining that the oncoming vehicle is the vehicle executing manual driving in a case in which reflected waves of radio waves emitted by the radar device non-interfere with other radio waves or reflected waves of laser light emitted by the finder non-interfere with other laser light.

	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the operations further comprise: communicating with the other vehicles,
wherein the communicating comprises: 
communicating with the oncoming vehicle in a case in which the subject vehicle passes the oncoming vehicle without change on the road having no center line,
determining whether or not the oncoming vehicle is the vehicle executing manual driving based on at least a result of a communication with the oncoming vehicle, and
determining that the oncoming vehicle is the vehicle executing manual driving in a case that the subject vehicle in a case in which the communication is not established between the subject vehicle and the oncoming vehicle,
wherein the vehicle control device further comprise a radar device and a finder,
wherein the operations further comprise: determining that the oncoming vehicle is the vehicle executing manual driving in a case in which reflected waves of radio waves emitted by the radar device non-interfere with other radio waves or reflected waves of laser light emitted by the finder non-interfere with other laser light.
In particular, the prior art is silent in teaching, or suggesting a method wherein it determines whether or not the oncoming vehicle is the vehicle executing manual driving based on at least a result of a communication with the oncoming vehicle, and
determines that the oncoming vehicle is the vehicle executing manual driving in a case that the subject vehicle in a case in which the communication is not established between the subject vehicle and the oncoming vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661